DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(l) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.

Claims 1-4, 9, 11-12, 14-17 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 7 and 20 of U.S. Patent No. 11,012,874. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 of the instant application are broader in scope and thus encompass conflicting claims 1-18 of U.S. Patent No. 11,012,874.
As to claim 1 and 1, conflicting claim 1 of the U.S. Patent No. 11,012,874 includes all the claimed limitations.
As to claim 3, conflicting claim 2 of the U.S. Patent No. 11,012,874 includes all the claimed limitations.
As to claims 4, 12, 7 and 20 conflicting claim 7 and 20 of the U.S. Patent No. 11,012,874 includes all the claimed limitations.
As to claim 9, conflicting claim 8 of the U.S. Patent No. 11,012,874 includes all the claimed limitations.
As to claim 11, conflicting claim 9 of the U.S. Patent No. 11,012,874 includes all the claimed limitations.
As to claim 16, conflicting claim 11 of the U.S. Patent No. 11,012,874 includes all the claimed limitations.
As to claim 17, conflicting claim 15 of the U.S. Patent No. 11,012,874 includes all the claimed limitations.
As to claim 19, conflicting claim 16 of the U.S. Patent No. 11,012,874 includes all the claimed limitations.
		
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-8 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Faccin (US Pub. 2011/0171925).
Regarding claim 1, Faccin discloses a method of selecting a second network to provide communication services for handling calls previously provided by a first network until the first network experienced a disruption, the method comprising: 
searching, by one or more processors of a mobile terminal (MT), for the second network (par.0257 “reselect to a macro cell in case the call is dropped in the femtocell…..perform a background search in order to be able to reselect to another cell in case the connection used for the first emergency call fails”); 
when the second network is detected by the one or more processors, determining, by the one or more processors, a result indicating whether the second network will handle either (i) all calls initiated by at least one user equipment (UE) or (ii) only emergency calls generated by the at least one UE (fig. 6, element 600-604, par.002 “E-UTRAN node B”, par.0260 “the cell is and E-UTRAN cell, or the cell broadcast ….criteria may be based on….emergency services supported in the cell”); and 
selecting, by the one or more processors, the second network to handle calls initiated by the at least one UE based on the result and through the use of the second network (fig.6 element 604 “reselections”, par.0409 “a processor and other components”).  
Regarding claim 6, Faccin discloses the at least one link includes an integrated access backhaul (IAB) link (par.0121 “IP backhaul”).  
Regarding claim 7, Faccin discloses the second network includes a terrestrial- integrated access backhaul (IAB) node configured to broadcast a signal indicating whether the terrestrial-IAB node can handle only emergency calls or all calls (par.002-003 “an Evolved Universal Terrestrial Radio Access Network….an access node, may include a node B….(e)NBs support emergency calls……the connection of an H(e)NB to and IP backhaul”, par.0260 “the cell broadcasts…..or emergency services supported in the cell”).  
Regarding claim 8, Faccin discloses the signal broadcasted by the terrestrial-IAB node (par.0260 “the cell broadcasts a limited neighbor cell list….emergency services supported in the cell”); and storing, by the one or more processors in a memory, information related to establishing a connection with the terrestrial-IAB node based on the signal (par.0249 “the list could be provided by the network to the UE….a RAU, a LAU, a TAU. The list may be stored locally in the UE”).  
Regarding claim 17, Faccin discloses everything as claim 17 above.  More specifically, Faccin discloses a non-transitory computer readable medium (par.0420).

Allowable Subject Matter
Claims 9-16 allowed if the issue of 101 Rejection resolved.
Claims 2-6 and 18-20, objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding to claim 9, the prior art fails to teach “a high-altitude platform (HAP) node, comprising select the second network to handle calls initiated by the at least one UE based on the result and through the use of the second network” in linking with other subject matters in the claim.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Tu Nguyen whose telephone number is (571)272-7883.  The examiner can normally be reached on 8AM-5PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 or mailed to:
Commisioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to
Customer Service Window
Randolph Building
401 Delany Street
Alexandria, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	

	/TU X NGUYEN/           Primary Examiner, Art Unit 2642